Citation Nr: 1128773	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for an acquired psychiatric disorder, claimed as a mental condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from November 1980 to November 1983. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that, in its October 2005 rating decision, the RO adjudicated the issue of service connection for an acquired psychiatric disorder on its merits.  However, the Board finds that this issue should be characterized as an issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  In this regard, a review of the claims file reveals a claim for service connection for "nerves" in August 1996.  This claim was adjudicated in a rating decision dated in September 1996.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).  Thus, the issue concerning an acquired psychiatric disorder is one of whether new and material evidence has been received to reopen a previously denied claim for service connection.

In this regard, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

First, the AOJ should send the Veteran a notice that complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter should specifically advise him that a downstream disability rating and an effective date will be assigned if his claim is reopened and granted on the merits.  With regard to the issue of an acquired psychiatric disorder, the AOJ also should send the Veteran a VCAA notice letter complying with Kent v. Nicholson, 20 Vet. App. 1 (2006), in that it notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection for the issue of an acquired psychiatric disorder currently on appeal that were found insufficient in the prior denial on the merits.  

Next, the AOJ must undertake additional efforts to obtain pertinent missing service treatment records (STRs).  In this regard, an April 1996 rating decision indicated that a complete set of the Veteran's STRs could not be obtained for review.  While the rating decision indicated that efforts to obtain these STRs from all sources were unsuccessful, there is no evidence that such attempts to obtain the Veteran's STRs were made.  There also is no documentation that the Veteran's STRs are missing or have been destroyed.  Thus, the Board finds that the RO failed to exhaust all efforts to locate the STRs identified by the Veteran.  Further inquiries about the Veteran's STRs should be made until a determination is made as to whether they were destroyed and whether alternative records or morning reports can be obtained.  Given the obvious relevance of these missing STRs in the adjudication of the issues on appeal, the Board finds it necessary to remand the claim to ensure that all proper avenues for securing these records have been pursued and to afford the Veteran every benefit of assistance from VA.

VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In addition, when STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, a remand is also necessary to obtain VA and private medical treatment records that may pertain to the alleged disorders currently on appeal.  A review of the claims file reveals that the Veteran's VA treatment records dated from September 1997 to October 2005, and scattered private treatment records dated from 1995 to 1997 and dated in July 2004, have been associated with the claims file.  However, no recent VA or private treatment records dated after October 2005 or after July 2004, respectively, have been obtained.  As such, any existing medical treatment records may shed some light on the nature and etiology of any such disorders.  Thus, if any such medical records showing treatment for these disorders exist, they should be obtained and associated with the claims file.  

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  As already mentioned, because any record of treatment for the disabilities on appeal may be relevant to the Veteran's claims for service connection, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter that complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise the Veteran that a downstream disability rating and an effective date will be assigned if his claim for service connection is granted on the merits.  Furthermore, the letter also should be compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), in that it notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed for service connection for an acquired psychiatric disorder that were found insufficient in the prior denial on the merits.  

2.  Contact the National Personnel Records Center
(NPRC) to inquire as to whether the Veteran's STRs exist, particularly records of treatment for his low back, right knee, and/or any psychiatric disorder.  Ensure all requests specifically include complete information of the Veteran's service unit, as indicated in his DD form 214 or as further specified by the Veteran.  All attempts to secure these STRs must be documented in the claims file.  If these records are missing or are destroyed, there must be written confirmation from the NPRC of this fact.  

If these records are unavailable or no longer exist, and further attempts to obtain them would be 
   futile, expressly indicate this in the record and notify the 
   Veteran accordingly.

3.  Obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records for the low back, right knee, and any acquired psychiatric disorder dated from November 2005 to the present.  

The AOJ also should request that the Veteran submit authorizations to release records of any private treatment he has received and/or currently receives for any low back disability, right knee disability, and psychiatric disorder, or submit any such private treatment records that are in his possession.  

4.  Readjudicate the Veteran's claim for an acquired psychiatric disorder, claimed as a mental condition; claim for whether new and material evidence has been received to reopen a previously denied claim for a right knee disorder; and claim for entitlement to service connection for a low back disorder in light of any additional evidence received since the January 2009 supplemental statement of the case (SSOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


